Citation Nr: 1531290	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-34 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to a waiver of the recovery of an overpayment of VA compensation benefits in the principal amount of $41,794.00, to include the validity of the debt, was separately docketed and will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for PTSD.  

This claim is being processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board notes for clarification that at this point, the service connection claim for PTSD is only in quasi-appellate status.  In this regard, documents in the VBMS file reflect that a timely Notice of Disagreement (NOD) relating to the service connection claim for PTSD was filed in August 2014.  Accordingly, a statement of the case must be issued on the claim as explained in the Remand, as the Veteran has initiated the appellate process.  Manlincon v. West, 12 Vet. App. 238 (1998).  Therefore, this claim will be addressed in the Remand below.

The Board also notes that the VBMS file contains February 23, 2015 correspondence from the Veteran's attorney advising VA of the Veteran's new address, with a request that the Veteran's profile be updated with the new address.  

The Board noted that the Veteran's electronic files reflect that a second issue involving entitlement to a waiver of the recovery of an overpayment of VA compensation benefits in the principal amount of $41,794.00, is in appellate status.  The Veteran provided testimony a travel Board hearing held in April 2013 on the waiver issue only.  That matter is separately docketed and is the subject of a separate Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that additional action pertaining to the issue of entitlement to service connection for PTSD is warranted. 

In June 2014, the RO issued a rating decision denying service connection for PTSD.  In August 2014, a timely NOD was filed by the Veteran's attorney.  A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2014).  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  In this case the NOD is both substantively valid and timely. 

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014).  To date, the RO has not issued a Statement of the Case with respect to the aforementioned claim.  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out; however, that the case will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO/AMC must provide the Veteran with a Statement of the Case addressing the issue of entitlement to service connection for PTSD.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects a specific appeal as to this claim, the case must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


